Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-22 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention is generally directed towards live updating of a machine learning model using ongoing messages and their attributes from an ongoing conversation between a user and an agent, and applying the model to the ongoing conversation to suggest predicted responses for the agent. 
The closest prior arts whether alone or in combination fail to teach or suggest “monitoring the live communications session, wherein monitoring includes real-time analysis of textual or non-textual attributes of the ongoing messages; and dynamically updating the machine learning model based on the ongoing messages, the recommendation ,and the textual or non-textual attributes of the ongoing messages” as claimed in independent claim 1 and in conjunction with all other claimed limitations, especially but not limited to “generating a recommendation, wherein the recommendation includes the one or more response messages for the ongoing messages, and wherein when the recommendation is generated, the recommendation is displayed on a terminal device associated with the agent”.  Independent claims 9 and 16 recite similar subject matter and are thus allowable for similar reasoning to independent claim 1.
The closest prior arts (such as Pub. No. US 2018/0285768 A1, Pub. No. US 2019/0141191 A1 and Pub. No. US 2019/0347668 A1) generally teach using instant messages in conversations with bots to train a machine learning model.  However, these arts use the trained machine learning model for future communications rather than an real-time, ongoing conversation, and thus fail to teach the above identified claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448